ELDRIDGE, Judge,
concurring specially in judgment only.
I concur in judgment only because the majority holds that, pursuant to the Supreme Court’s decision in Graves v. State, 269 Ga. 772 (504 SE2d 679) (1998), the slight evidence rule “does not apply in here,” and that the “slight evidence rule is eliminated in every criminal trial.” See Division 2, n. 1, of the majority opinion. I disagree with these assertions.
In Graves, the Supreme Court held that a “not guilty” plea serves as a challenge to venue at a criminal trial. Id. at 774. The majority finds that such challenge to venue is all that is necessary to preclude the slight evidence rule. A fortiori, the rule would be eliminated in every criminal trial since every such trial includes a “not guilty” plea. In reaching its conclusion, however, the majority ignores the fact that the Supreme Court in Graves also cited the well-recognized principle that slight evidence will be sufficient to prove venue when no challenge to venue is raised at trial and when the evidence as to venue is not in conflict. Id. at 773; see also Minter v. State, 258 Ga. 629 (373 SE2d 359) (1988); Bass v. State, 238 Ga. App. 503, 504 (2) (519 SE2d 294) (1999); Frisbey v. State, 236 Ga. App. 883, 885 (2) (514 SE2d 453) (1999); Joiner v. State, 231 Ga. App. 61 (497 SE2d 642) (1998).2 This is a two-prong showing: to preclude the slight evidence rule there must be a challenge raised at trial and the evidence as to venue must conflict. Thus, contrary to the majority’s position, a challenge to venue by virtue of the entry of a “not guilty” plea cannot, alone, preclude the fact that slight evidence of venue is sufficient to sustain a verdict.
The presence of conflicting evidence of venue is a requisite of longstanding and, in fact, gave rise to the “slight evidence” rule, which reads as follows: “ ‘Evidence as to the venue, though slight, is sufficient where there is no conflicting evidence.’ ”3 This is because when evidence of venue is not conflicting, “no evidence conflicts with the conclusion that the crime was committed in [the challenged] County.” Minter v. State, supra at 630 (1); Frisbey v. State, supra at 886. In fact, the majority’s position that the slight evidence rule has been abolished in every criminal trial in Georgia makes little common sense: as a matter of law, where there is slight, competent, and *113uncontradicted evidence of venue — which a jury has found sufficient through the return of a guilty verdict — appellate courts cannot weigh the evidence of venue and find it “too slight,” substituting our judgment for the jury’s. Venue is a question to be decided by the jury, and its decision will not be set aside as long as there is any evidence to support it. McGee v. State, 209 Ga. App. 261, 262 (2) (433 SE2d 374) (1993); Jones v. State, 245 Ga. 592, 596 (266 SE2d 201) (1980). Thus, slight, competent, and uncontradicted evidence- of venue remains the appellate standard on review of a criminal trial. This is especially true since — following its abolition of the “slight evidence” rule — the majority neglects to explain any “new” standard for appellate review of slight, competent, and uncontradicted evidence of venue.
Decided January 28, 2000.
William L. Jones, for appellant.
Peter J. Skandalakis, District Attorney, L. Jack Kirby, Solicitor, for appellee.
Further, if the Supreme Court of Georgia had intended to take such sweeping action and abolish the longstanding “slight evidence” rule in every criminal trial in Georgia, it could be assumed they would have specifically stated so in Graves, instead of reiterating the principle that “when the evidence is not conflicting and when no challenge to venue is raised at trial . . . slight evidence [will] be sufficient to prove venue.” Graves v. State, supra at 773 (1). It seems the Supreme Court would have overruled the legion of cases that have repeatedly found it is well recognized in this state that slight evidence is sufficient to establish venue, where there is no conflicting evidence. Johns v. State, 239 Ga. 681, 682 (238 SE2d 372) (1977); Green v. State, 260 Ga. 625, 626 (398 SE2d 360) (1990). As it stands, the majority’s position conflicts with well-established precedent. Accordingly, I do not believe the majority has the authority to interpret Graves so as to abolish the “slight evidence” rule in every criminal trial in Georgia.
I am authorized to state that Presiding Judge Blackburn joins in this special concurrence.

 In Graves, evidence as to venue was in conflict since the Atlanta city limits extend into both Fulton and DeKalb Counties, and our Supreme Court found that the Uniform Traffic Citations upon which the case was tried were unclear as to in which county the offenses occurred. Graves, supra at 772.


 Baker v. State, 55 Ga. App. 159 (189 SE 364) (1937); see also Minter v. State, supra at 629; Loftin v. State, 230 Ga. 92, 93-94 (2) (195 SE2d 402) (1973); Womble v. State, 107 Ga. 666, 669 (3) (33 SE 630) (1899); Porter v. State of Ga., 76 Ga. 658, 660 (2) (1886); Clark v. State, 213 Ga. App. 313, 315 (3) (444 SE2d 806) (1994); Inman v. State, 195 Ga. App. 805 (395 SE2d 52) (1990); In re J. B., 183 Ga. App. 229 (358 SE2d 620) (1987).